Citation Nr: 1243521	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:        Marine Corps League


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) RO in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability.  He asserts that acoustic trauma caused during his time as a cannoneer affected his hearing acuity and that his current hearing loss disability is related to service.  In a January 2006 statement, the Veteran indicated that he did not use hearing protection and that his left ear started ringing and did not stop.  He stated that he sought treatment.  At this juncture, it is notable that the Veteran's service treatment records are apparently not available.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Evidence supportive of the claim includes the Veteran's competent statements regarding symptoms in service.  He has indicated that he was told of a perforated ear drum when he separated from service.

Also of record is a statement by the Veteran's wife, to whom he has been married since October 1955.  In November 2005, she stated that prior to going into the armed forces, the Veteran's hearing was perfect.  She noted that when he returned in 1955 he complained of ringing in his ears.

The claims file also contains records from the Winslow Indian Hospital.  They show that the Veteran was first seen for complaints referable to his ears in April 1960.  

A November 2005 statement by a private physician indicates that the Veteran's hearing loss was possibly related to injury to his ear during service.  She noted that records from the 1960s showed hearing damage.

The Board observes that two VA audiological examinations have been carried out.  In July 2004, a VA audiologist concluded that it was not likely that hearing loss was incurred in service and that it was more likely that it was the result of post-service noise exposure and ear surgery.  In March 2005 a VA audiologist concluded that it was not likely that hearing loss was incurred in service and that it was more likely that it was the result of post-service ear surgery and noise exposure.  Notably, neither examiner provided a discussion of the underlying rationale for their conclusions.  Moreover, neither seemed to consider the Veteran's competent statements concerning symptoms in service nor his wife's competent statement regarding symptoms following service.  The Board notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examinations are inadequate because the examiners did not discuss their reasoning.  As such, the Board has determined that an additional examination is necessary. 

In light of the above discussion, additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.
 
Following examination, interview of the Veteran, and review of the claims file (to include lay statements made by the Veteran and his wife), the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral hearing loss disability is related to any disease or injury in service. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

